unconstitutional. We note that appellant has several prior convictions for
                fraud related offenses and we are not convinced that the sentence imposed
                is so grossly disproportionate to the crime as to constitute cruel and
                unusual punishment. Accordingly, we
                               ORDER the judgment of conviction AFFIRMED.




                                                     Pieku tat      ,   J.
                                         Pickering



                Pair aguirre                               Saitta



                cc: Hon. Robert W. Lane, District Judge
                     Mountain West Lawyers
                     Nye County District Attorney
                     Attorney General/Carson City
                     Nye County Clerk




SUPREME COURT
        OF
     NEVADA
                                                       2
479 I947A